Citation Nr: 0508466	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  04-14 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine.

2.  Entitlement to service connection for degenerative 
arthritis of the cervical spine.

3.  Entitlement to service connection for degenerative 
arthritis of the shoulders.  

4.  Entitlement to service connection for degenerative 
arthritis of the knees.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1945 to July 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
North Little Rock, Arkansas, which denied service connection 
for degenerative arthritis of the lumbar spine, cervical 
spine, shoulders, and knees.   

In April 2004 the veteran appeared before the undersigned 
Acting Veterans Law Judge at a travel board hearing at the 
North Little Rock, Arkansas, RO.
 
This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

With regard to the veteran's claims of service connection for 
degenerative arthritis of the knees, lumbar spine, cervical 
spine, and shoulders, the veteran is claiming that these 
disorders are related to his service-connected bilateral pes 
planus, with ankle disability.

Service connection is warranted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Service connection is 
also warranted for a disability that is aggravated by a 
service-connected disability and that compensation can be 
paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

At the November 2004 travel board hearing, both the veteran 
and his representative requested that this matter be remanded 
for a VA examination, with the examiner being requested to 
render an opinion as to the etiology of any current arthritis 
of the knees, lumbar spine, cervical spine, and shoulders.  

The Board notes that, while the veteran was afforded a VA 
examination in December 2002, the examiner did not render an 
opinion as to the etiology of the veteran's arthritis. 

VA regulations provide that where "a diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2.  Where the Board 
makes a decision based on an examination report that does not 
contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).

The veteran is hereby informed of the need to submit all 
pertinent evidence he may have in his possession.  

Accordingly, this matter is REMANDED for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for knee, lumbar spine, cervical spine, 
or shoulder disorders.  After securing 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

2.	The RO should arrange for the veteran 
to undergo a
VA examination by a physician to 
determine the nature and etiology of any 
current knee, lumbar spine, cervical 
spine, or shoulder arthritis.  All 
necessary special studies should be 
performed and all pertinent clinical 
findings reported in detail.  The claims 
folder should be made available to the 
examining physician for review. 

3.	The examiner should provide opinions 
as to: 1)
Whether it is at least as likely as not 
(50 percent or more) that any current 
knee, lumbar spine, cervical spine, or 
shoulder arthritis, is related to the 
veteran's period of active service; 2) 
whether it is at least as likely as not 
(50 percent or more) that the veteran's 
service-connected bilateral pes planus 
with ankle disability caused or has 
aggravated any current knee, lumbar 
spine, cervical spine, or shoulder 
arthritis.

The examiner is to set forth all findings 
and conclusions in a clear, comprehensive 
and legible manner, with a detailed 
rationale for each opinion rendered.  

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

5.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If the any of the claims remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




